Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Regarding independent claim 16, prior art like Zickler (US Pub No.: 2010/0082017) in view of Raymond (US Pub No.: 2016/0150952), Sarver (US Pub No.: 2015/0103313), Shmukler (US Pub No.: 2020/0197157), Rosen (US Pub No.: 2018/0368972) and Sandstedt (US Pub No.: 2002/0016629), Knox (US Pub No.: 2018/0373060), as well as previously uncited art like  Krampert (US Pub No.: 2018/0200112), McLeod (US Pub No.: 2014/0316521), Bille (US Pub No.: 2010/0228345), and Raymond (US Pub No.: 2012/0172854) and Sandstedt (US Pub No.: 2002/0016629) were taken to be the best art to teach what was presented in claim 16. However, in view of the applicant’s remarks dated 01/25/2022, these prior art do not teach the new limitation an instance “wherein the control system comprises a sensor to measure the non-zero residual spherical error.” In context with the applicant’s remarks this non-zero spherical error would be of an intraocular lens after an implantation of the lens into the eye. Examiner agrees with the assertion that Zickler in view of Raymond, Sarver and Shmuckler does not teach this.  From here, Sandstedt was considered to teach this deficiency with the disclosure of a wavefront sensor that is capable of detecting a wavefront error in an eye in [0066], with the abstract detailing a general use of an implantation of an optical element into an eye with a wavefront sensor to evaluate said optical element.  However, Sandstedt does not appear to teach a connection between a wavefront error and a spherical error or a “non-zero physical error” as presented in the amended claimset. As such, independent claim 16 with dependent claims 17-26 are viewed as being allowable over the prior art. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774